*865We hold that the burden was on the defendant-tenant to show failure on the part of the landlord to take reasonable steps to minimize the damages and not on the landlord to show affirmatively as a part of its case that a new tenant was sought and not found. We do not decide whether or not such a defense, if pleaded, would be sufficient in law, in view of the language of the agreement in suit. Moreover, the return of the Justice of the Peace shows that the landlord had not been able to re-let the premises. Lazansky, P. J., Carswell, Johnston and Adel, JJ., concur; Close, J., concurs in result.